ORIGINAL                                             07/01/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0589


                                        DA 19-0589
                                                                        FILED
 STATE Of MONTANA
                                                                        JUL   0 1 2020
              Plaintiff and Appellee,                                Etowtsn Greenwood
                                                                   Clerk of Suprerne Court
                                                                        tate of Montana

       v.                                                         ORDER

 CLARENCE REDMOND LOGUE JR.,

              Defendant and Appellant.



      ()n June 19, 2020, this matter was sent to the Court for classification. On June 25,
2020, self-represented Appellant Clarence Redmond Logue Jr. filed a "Motion to Admit
Relevant Evidence of Official Record — Proof Logue Was Sentenced in DC-17-339-B In
Violation of His Right to Due Process ofLaw." Along with his motion is a copy of a June
11, 2020 Order and Findings and Recornmendation ofU.S. Magistrate Judge, issued in the
United States District Court, District of Montana, Missoula Division. The U.S. District
Court granted Logue relief on one monetary claim in his motion for sumrnary judgment.
       This Court may take judicial notice of other court proceedings, and here, we take
judicial notice ofthe U.S. District Court's recent Order. M. R. Evid. 202. Therefore,
       IT IS ORDERED that the U.S. District Court's Order and Findings and
Recommendation of U.S. Magistrate Judge, issued June 11, 2020, and attached to Logue's
Motion shall be FILED as a separate docket entry, as Notice — Incoming — Other, and as of
this Order's date.
       The Clerk shall provide a copy of this Order to counsel of record and to Clarence
Redmond Logue Jr.
                 I St"
      DATED this j day of July, 2020.
                                               For the Court.



                                                             Chief Justice